DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 2 and 4-9 are pending in the instant application. Claims 1, 2 and 4-9 are allowed. 
Information Disclosure Statement
	The information disclosure statement filed on April 21, 2022 has been considered and a signed copy of form 1449 is enclosed herewith.
Response to Arguments/Remarks
	The arguments/remarks filed on May 11, 2022 have been fully considered. With regards to the nonstatutory double patenting rejection as being unpatentable over copending Application No. 16/805,381, the rejection has been overcome by the submission of a terminal disclaimer on May 11, 2022 and the rejection has been withdrawn. 
REASONS FOR ALLOWANCE
The method of preventing or treating a sleep disorder in a subject of the instant claims is novel and non-obvious over the prior art because of the structural limitations of the compound of Formula 1. The prior art does not disclose a method which fits within the scope of that of the instant claims nor does it disclose an obvious variant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626